Citation Nr: 0710357	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  95-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating for post-traumatic 
stress disorder (PTSD) in excess of 10 percent prior to 
November 7, 1996, and in excess of 30 percent beginning 
November 7, 1996.

2.  Entitlement to total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to October 1969 
and from June 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 1993 
and April 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The claims 
file was subsequently transferred to the RO in San Diego, 
California.  This case was most recently remanded in December 
2005 and now returns to the Board for appellate review.  

In connection with this appeal the veteran testified at a 
personal hearing before a Hearing Officer sitting at the 
Indianapolis RO in August 1994 and the undersigned Veterans 
Law Judge sitting at the San Diego RO in February 2005; 
transcripts of both hearings are associated with the claims 
file.

The Board observes that the July 1993 rating decision granted 
service connection for PTSD and assigned an initial 
evaluation of 10 percent, effective January 4, 1993.  
Thereafter, the veteran perfected his appeal as to the 
propriety of the initially assigned rating.  A September 2006 
rating decision granted an increased rating, to 30 percent, 
for the veteran's service-connected PTSD, effective November 
7, 1996, the effective date of the amendment of the rating 
criteria governing the evaluation of PTSD.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of a 30 
percent rating is not a full grant of the benefit sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to an increased rating, the matter remains before 
the Board for appellate review.  The issue includes whether 
he is entitled to a rating for PTSD in excess of 10 percent 
prior to November 7, 1996, the effective date of the grant of 
30 percent, and whether he is entitled to a rating in excess 
of 30 percent thereafter.  As such, the issue has been 
recharacterized on the title page. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  Prior to November 7, 1996, the veteran's PTSD is 
manifested by mild social and industrial impairment as a 
result of subjective complaints of occasional nightmares (2 
to 3 times a year), infrequent flashbacks, increased startle 
response, rage, anger, and feelings of suspiciousness and 
being on guard, and objective evidence of a controlled affect 
and a guarded and cynical attitude, with full orientation, 
and normal recent and remote memory. 

3.  Prior to November 7, 1996, the veteran's PTSD is not 
productive of definite social and industrial impairment.

4.  Beginning November 7, 1996, the veteran's PTSD is 
manifested by subjective complaints of nightmares, 
flashbacks, hostility, anger, sleep difficulties, depression, 
anxiety, startle response, paranoid fears, irritability, 
trembling, twitching, feeling shaky, muscle tension, aches, 
soreness, restlessness, fatigue, loss of energy, 
palpitations, sweaty hands, discomfort in social settings, 
intense fear, helplessness, horror, loss of control, 
intrusive thoughts, avoidance of Vietnam-related triggers, 
hypervigilance, and difficulty concentrating, and objective 
evidence of depressed and anxious mood with appropriate and 
broad affect, limited psychological insight, grossly marginal 
judgment, intact cognitions, full orientation, logical and 
goal-directed speech, and intact memory, without evidence of 
suicidal or homicidal ideations, auditory or visual 
hallucinations, inappropriate mood elevation, bizarre 
paranoid or delusional thought content, psychosis, loosening 
of associations or flight of ideas, psychomotor 
abnormalities, or a thought disorder.

5.  Beginning November 7, 1996, the veteran's PTSD is not 
productive of a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
memory, judgment, or abstract thinking; chronic disturbances 
of motivation; suicidal ideation; obsessional rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss.  

6.  Currently, the veteran is service-connected for PTSD, 
evaluated as 30 percent disabling; residual injury of the 
right index finger, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensably 
disabling; resulting in a combined 40 percent disability 
evaluation.

7.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for PTSD in excess of 
10 percent prior to November 7, 1996, and in excess of 30 
percent beginning November 7, 1996, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.132, 
Diagnostic Code 9411 (1995), 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  The veteran filed his original 
claim for service connection for PTSD in January 1993 and his 
original claim for a TDIU rating in September 1993.  The 
AOJ's initial unfavorable decisions were issued in July 1993 
and April 1994, respectively, prior to the enactment of the 
VCAA.  In Pelegrini, the Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See id. at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  With regard to the 
veteran's initial rating claim, after VCAA notice was 
provided in March 2006, such claim was readjudicated and a 
rating decision as well as a supplemental statement of the 
case were provided to the veteran in September 2006, such that 
he had the opportunity to respond to VA's remedial VCAA notice 
prior to the appeal reaching the Board.

However, pertinent to the veteran's TDIU rating claim, the 
Board acknowledges that the veteran was never provided with a 
letter by VA that specifically advised him of VA's duties to 
notify and assist in accordance with the VCAA.  However, as 
will be discussed below, the Board finds that VA has informed 
the veteran in various other documents of the VCAA and, 
moreover, he has demonstrated knowledge of the evidence 
necessary to substantiate his claim.  Therefore, there is no 
prejudice to the veteran in proceeding with a final decision 
on his TDIU rating claim.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The Board notes that a letter sent to the veteran in March 
2006 advised him of what evidence was needed to substantiate 
his initial rating claim.  Specifically, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such 
letter informed him that the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment were 
considered in determining a disability rating.  He was 
further informed that disability ratings were assigned in 
accordance with VA's schedule for evaluating disabilities and 
ranged from noncompensable to 100 percent.  

With regard to his TDIU rating claim, the Board notes that 
the March 2006 letter failed to provide adequate notice to 
the veteran as to the evidence necessary to substantiate such 
a claim.  Even so, the Board finds that the veteran has not 
been prejudiced by such omission as additional documentation 
contained in the claims file, as well as his own statements, 
reflect that he had full knowledge of the evidence necessary 
to show entitlement to a TDIU rating.  Specifically, the July 
1998, September 1999, and September 2006 supplemental 
statements of the case advised the veteran that he was not 
found to be unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities, rather his unemployability was a result of 
nonservice-connected disabilities.  Moreover, the September 
2006 statement of the case included the regulation 38 C.F.R. 
§ 4.16, which governs TDIU ratings.  Additionally, the 
veteran has consistently made arguments relevant to the 
criteria necessary to establish such benefit.  In this 
regard, the Board notes that, at his August 1994 and February 
2005 hearings and in documents of record, the veteran has 
alleged that he is unable to work due to his service-
connected PTSD.  As such, the Board finds that the veteran 
had full knowledge of the evidence necessary to substantiate 
his TDIU rating claim despite the fact that he was never 
provided with a specific letter addressing such criteria.

Therefore, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies with respect to 
the evidence necessary to establish entitlement to a TDIU 
rating have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that due process 
concerns with respect to VCAA notice must be pled with 
specificity).

Moreover, the March 2006 letter sent to the veteran advised 
him of the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  Pertinent to the fourth element, such letter requested 
that the veteran provide VA with any evidence or information 
he may have pertaining to his appeal.  Additionally, the 
March 2006 letter as well as the September 2006 supplemental 
statement of the case advised the veteran of the evidence 
necessary to establish a disability rating as well as an 
effective date for the issues now on appeal in accordance 
with Dingess/Hartman, supra.  For these reasons, to decide 
the appeal would not be prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, as relevant, VA treatment 
records, private treatment records, and February 1993, 
February 1994, June 1997, July 1999, and December 2005 VA 
examination reports as well as an August 2006 addendum were 
reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claims.  He has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claims.  In this 
regard, the Board notes that, in November 2006, the veteran 
indicated that he would be submitting additional medical 
reports; however, to date, no additional evidence from the 
veteran has been received.  Moreover, the veteran was 
provided with VA examinations in February 1993, February 
1994, June 1997, July 1999, and December 2005 in order to 
adjudicate his initial rating and TDIU rating claims.  Based 
on these facts, the Board concludes that the medical evidence 
of record is sufficient to adjudicate the veteran's claims 
without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Factual Background

An August 1991 VA treatment record reflects an assessment of 
PTSD with full range of symptoms, marital dysfunction, 
alcohol abuse, chronic and acute, depression and anxiety 
precipitated by shame and guilt, and potential loss of 
livelihood precipitated by alcohol abuse (AMA [American 
Medical Association] sanctions).

A February 1993 VA examination reveals that the veteran had 
recently finalized his divorce.  It was also noted that he 
had a myocardial infarction in August 1991 with two 
subsequent hospitalizations for angina in 1992.  He had also 
had three hospitalizations for alcohol dependence between 
1990 and 1992.  Additionally, the veteran reported that he 
was an ophthalmologist, but had sold his practice in December 
1992, after not having practiced for one year.  He indicated 
that the reasons for selling his practice and stopping work 
included emotional problems, licensing difficulties, and 
cardiac problems.  The veteran complained of occasional 
nightmares (2 to 3 times a year), infrequent flashbacks, 
rage, anger, and feelings of suspiciousness and being on 
guard.  Objectively, the veteran was professional in 
appearance with a controlled affect and guarded attitude.  At 
times, he appeared cynical.  He was oriented to time, place, 
and person and showed normal recent and remote memory.  The 
veteran was diagnosed with prolonged PTSD.

A December 1993 letter from Dr. Fawver indicated that the 
veteran remained disabled due to alcoholism/depression.  He 
further stated that the veteran was unable to perform the 
substantial and material duties of his profession (ophthalmic 
surgeon) due to these combined disabilities.

At a February 1994 VA PTSD examination, the veteran reported 
a history of alcoholism and depression.  He also indicated 
that he did volunteer work at two different locations.  
Objectively, the veteran was dressed in casual, professional 
clothing.  His affect was very controlled.  He displayed 
obvious difficulties with hostility, which he seemed to cover 
up through a very tightly controlled affect.  The veteran 
tended to minimalize, intellectualize, and rationalize 
regarding his alcoholism.  His genuine psychological insights 
seemed quite superficial.  The veteran was of above average 
intelligence.  Cognitively, he was clear.  Insight and 
judgment were at least superficially intact.  The examiner 
provided Axis I diagnoses of mild dysthymia and alcohol 
dependence, allegedly in full remission.  He also provided 
Axis II diagnoses of mixed personality disorder with 
obsessive compulsive and narcissistic traits.  The examiner 
indicated that the degree of psychiatric impairment would be 
mild, if any.  

Also in February 1994, a VA General Medical examination was 
conducted.  At such time, it was noted that the veteran was 
convinced that the thing which prevented his employment was 
his inability to obtain a narcotics license with full 
licensure and that, from a physical condition point of view, 
he could work as an ophthalmologist.  It was further observed 
that he appeared normal psychiatrically.  He was friendly, 
alert, polite, cooperative, and oriented.  The veteran seemed 
to be capable of thinking quite quickly and logically.  No 
psychiatric diagnosis was provided.

A July 1994 treatment note from Dr. Fawver reflects diagnoses 
of dysthymia and alcohol dependence, in remission for two 
years.  He indicated that the veteran had attempted to work 
in an emergency room setting with persistent difficulty with 
fatigue, poor concentration, and distractibility, 
compromising his ability to return to work on a regular 
basis.  An August 1994 letter from Dr. Fawver indicates that 
he had been treating the veteran on an outpatient basis for 
the prior two and a half years.  Dr. Fawver indicated that 
the veteran suffered from alcohol dependence, in remission 
for two years, and dysthymia (a low grade depression).  He 
further stated that the veteran's history was significant for 
PTSD, with symptomatology including flashbacks, an increased 
startle response, nightmares, and rage episodes.  Dr. Fawver 
reported that, typically, a low grade depression and sleep 
difficulties would persist following remission of the acute 
symptomatology from PTSD.  

A January 1995 SSA decision reflects that the veteran was 
disabled for the period from November 23, 1990, through April 
21, 1993, as a result of alcoholism and dysthymia.  Records 
considered by SSA in reaching such determination are also of 
record, but fail to show a diagnosis of PTSD; rather, such 
reflect psychiatric diagnoses of depression, passive-
aggressive personality traits, narcissistic personality 
disorder, alcohol dependence disorder, and dysthymia.  As 
relevant, a May 1993 medical report from Dr. Bacchus reflects 
that the veteran was in suspension of his medical license 
because of his addiction to alcohol.  

A March 1995 treatment record from Dr. Fawver reflects 
diagnoses of dysthymia and alcohol dependence, in remission.  
It was noted that the veteran was partially disabled through 
July 1995.

A June 1997 VA General Medical examination reflects that the 
veteran was an eye surgeon by profession, but his license had 
been revoked in 1992 secondary to alcohol.  

A June 1997 VA PTSD examination reveals that the veteran 
complained of nightmares and flashbacks.  He further stated 
that he became hostile and angry when confronted by others.  
The veteran indicated that he had been depressed for a long 
time and described auditory hallucinations, which occurred at 
the time he was abusing alcohol.  It was noted that the 
veteran had been divorced twice, with two children.  He re-
established a relationship with his daughter in the prior 
three years.  The veteran reported that he developed 
flashbacks and nightmares secondary to his Vietnam 
experience.  It was also noted that his license to practice 
medicine was revoked secondary to his alcohol dependence.  

Upon mental status examination, the veteran was very cocky 
with inflamed sense of self-importance, talking with extreme 
self-respect, and making appropriate jokes.  He had excellent 
eye contact, domineering in doctor/patient relationships.  
His vocabulary was appropriate for his level of education.  
The veteran was alert and oriented times three.  He denied 
auditory or visual hallucinations.  He also denied suicidal 
and homicidal ideations, but stated that he had homicidal 
urges.  For instance, the veteran wanted to kill all the 
doctors who were not treating him well.  He was extremely 
cynical about medical practice life and life in general.  It 
was observed that the veteran disrespected the state medical 
board and believed that they discriminated against him.  He 
had grandeur about his achievements and personal abilities.  
It was observed that, in the middle of the conversation, the 
veteran suddenly got up and washed his hands.  He was at ease 
during the conversation and took everything as a big joke.  
The veteran's intellect was above average per verbalization.  
His insight and judgment were impaired.  His memory was 
within normal limits.  The veteran's sense of grandiosity had 
a delusional intensity.  His thought flow was normal.  

The examiner provided Axis I diagnoses of dysthymia with 
history of major depression and history of alcohol 
dependence.  The examiner stated that he did not see evidence 
of PTSD during the evaluation.  Particularly, he indicated 
that the only symptom of PTSD evident was reposit nightmares 
and flashbacks the veteran sustained.  The examiner stated 
that all other symptoms were better explained by his 
dysthymia and major Axis II pathology.  In regard to the 
latter, the examiner provided an Axis II diagnosis of severe 
narcissistic personality disorder.  The examiner explained 
that the veteran had a pervasive pattern of grandiosity, need 
for narration, and lack of empathy, which started in his 
early adulthood and presented in a variety of contexts.  It 
was noted that the veteran had a grandiose sense of self 
importance, greatly exaggerates achievements and talents, and 
expects to be recognized as superior to everyone else.  The 
examiner further indicated that the veteran was preoccupied 
with his imaginary brilliance and believed that he was 
special and unique.  The veteran required excessive 
admiration and had a sense of entitlement and unreasonable 
expectations.  He was interpersonally exploitative and took 
advantage of others to achieve his goals.  The veteran 
completely lacked empathy and was unwilling to recognize the 
feelings of others.  The examiner also stated that the 
veteran showed arrogant and haughty behaviors and attitudes.  

The examiner determined that the veteran was unemployed and 
had a GAF (Global Assessment of Functioning) score of 45.  He 
further concluded that the veteran's degree of psychiatric 
impairment was serious to severe secondary to his 
narcissistic personality disorder.  He was not able to work 
as a physician and the examiner was doubtful that the veteran 
would be able to have full time employment.

An April 1998 letter from SSA reflects that the medical 
evidence showed a history of treatment for depression, 
anxiety, and stress.  A May 1998 letter from SSA reflects 
that the veteran was entitled to disability benefits 
beginning August 1997.  A Disability Determination shows that 
the veteran was disabled beginning August 1, 1997 as a result 
of a primary diagnosis of affective (mood) disorders and a 
secondary diagnosis of osteoarthrosis and allied disorders.  
Records considered by SSA in reaching such determination are 
also of record and include a February 1998 psychiatric 
evaluation conducted by Dr. Caplan.  Such shows that the 
veteran complained of anxiety, lack of concentration, and 
insomnia.  He further stated that he worried a lot, was 
really jumpy and angry, and had memory loss.  It was noted 
that the veteran drank alcohol heavily in the 1980's and 
early 1990's.  He stopped drinking after getting into trouble 
with the Medical Board.  It was also observed that the 
veteran became increasingly depressed in 1993 after 
fracturing his right wrist by falling on ice.  He had surgery 
on his wrist and had not been able to operate since that 
time.  Such resulted in significant depression.  No Axis I 
diagnosis was given.  Pertinent to Axis II, Dr. Caplan noted 
no personality disorder.  He stated that the veteran 
functioned reasonably well, although he was not working.  He 
assigned a GAF score of 75 to 80.  Dr. Caplan determined that 
the veteran's psychiatric illnesses included anxiety and 
depression.  He could relate and interact with supervisors 
and coworkers.  He can understand, remember, and carry out an 
extensive variety of technical or complex job instructions.  
The veteran could not deal with the public.  He had 
difficulty maintaining concentration and attention.  Dr. 
Caplan determined that he doubted that the veteran could 
withstand the stress and pressures associated with day-to-day 
work activity.

A July 1999 VA examination reflects complaints of occasional 
flashbacks and nightmares about Vietnam.  The veteran also 
reported that he had been depressed for the prior three weeks 
because his wife left him.  He also stated that he had 
difficulty sleeping.  Objectively, the veteran appeared to be 
his stated age and was dressed casually and neatly.  He was 
alert and oriented in all the spheres.  He was quite friendly 
and cooperative.  The veteran appeared mildly depressed with 
appropriate affect.  He denied having any suicidal or 
homicidal ideations.  The veteran's cognitions were intact.  
There was no psychosis or thought disorder noted.  The 
veteran was diagnosed with chronic PTSD.

An August 1999 treatment record from Dr. Fawver reflects a 
diagnosis of dysthymic disorder with symptoms of irritability 
and depressed mood.  Also, pertinent to his mental/nervous 
impairment, Dr. Fawver indicated that the veteran was able to 
engage in only limited stress situations and engage in only 
limited interpersonal relations (moderate limitations).  In 
June 2000, Dr. Fawver indicated diagnoses of dysthymic 
disorder and PTSD.  He stated that the veteran had remained 
in remission from his dysthymic disorder with mild degree of 
PTSD secondary to flashbacks.  At such time, Dr. Fawver 
indicated that the veteran was both able to function in most 
stress situations and engage in most interpersonal relations 
(slight limitations) and able to engage in only limited 
stress situations and engage in only limited interpersonal 
relations (moderate limitations).  Also, a June 2000 letter 
from Dr. Fawver shows that the veteran's psychiatric 
condition was stable between the years of 1994 and 1997.  
During such time, Dr. Fawver indicated that the veteran 
exhibited symptomatology consistent with dysthymic disorder 
and PTSD.  

An April 2002 letter from Dr. Golin reflects that, after a 
complete psychiatric evaluation and review of records, he 
diagnosed the veteran with moderately severe PTSD, which he 
noted was consistent with the SSA determination that the 
veteran was totally disabled due to chronic anxiety, stress, 
and depression.  Dr. Golin indicated that the veteran 
experienced sleep disturbance, depression, anxiety, and 
occasional flashbacks with palpitations and effusive 
perspiration.  Dr. Golin concluded that the veteran had 
moderately severe PTSD which disabled him from gainful 
employment since November 1990.  A May 2002 treatment note 
from Dr. Golin reflects a diagnosis of PTSD with objective 
symptoms of flashbacks, startle response, and nightmares, and 
subjective complaints of chronic anxiety and paranoid fears.  
Dr. Golin noted that the veteran had moderate limitation of 
functional capacity physically and was capable of 
clerical/administrative (sedentary) activity.  Also, 
pertinent to his mental/nervous impairment, Dr. Golin 
indicated that the veteran was able to engage in only limited 
stress situations and engage in only limited interpersonal 
relations (moderate limitations). 

A February 2005 letter from Dr. Howell reflects that, 
pertinent to the veteran's diagnosis of PTSD, her role had 
been limited to refill of medications.  However, Dr. Howell 
indicated that she reviewed records and found no disagreement 
with Dr. Golan's assessment and such remained applicable at 
the present time.  She further indicated that the veteran was 
on medication of chronic back pain, anxiety, and long-
standing sleep disturbance.  Pertinent to the veteran's other 
disabilities, Dr. Howell noted that, since 2001, he had a 
quadruple coronary bypass for severe cardiac disease, also 
from 2001 to 2004, the veteran had two rotator cuff shoulder 
repair surgeries, and, finally, the veteran demonstrated a 
new nodule in his lung on a CAT scan, which was being 
investigated.

A March 2005 evaluation conducted by Dr. Madsen, a 
psychologist with a Ph.D., reflects a diagnosis of PTSD.  She 
indicated that the veteran's current psychiatric symptoms 
included a depressed mood; exaggerated startle response; his 
mind going blank because of anxiety;, feeling keyed up and on 
edge; irritability; insomnia, including trouble falling and 
staying asleep; trembling, twitching, and feeling shaky; 
muscle tension, aches, and soreness; restlessness; fatigue 
and loss of energy; palpitations; and sweating hands.  The 
veteran reported trouble having fun and little interest or 
pleasure in his usual activities.  He was uncomfortable in 
social settings, felt different from everyone else, and had 
no close friends.  The veteran reported that it was difficult 
for him to talk about the war with people who have not had 
similar experiences.  

Dr. Madsen further indicated that the veteran undergoes 
intense fear, helplessness, horror, and a loss of control 
when he experienced recurrent and intrusive distressing 
recollections of aircraft blowing up next to his plane.  He 
had recurring nightmares of the war, both during the day and 
at night, although the ones at night were more intense.  The 
veteran reported that he used to feel as though he was 
reliving his terror during the years when he was drinking.  
He experienced flashbacks at times upon awakening and dreams 
of people being killed.  The veteran also experienced intense 
psychological distress when he hears jets that remind him of 
Vietnam.  The sounds of helicopters were almost unbearable to 
him.  The veteran stated that there were certain sights, 
sounds, and odors that reminded him of an event in Vietnam, 
which, in turn, caused him intense nervousness resulting in 
perspiration, a pounding heart, and shaking hands. 

Dr. Madsen noted that the veteran made an effort to avoid any 
thoughts, feelings, or conversations associated with his time 
in Vietnam.  He avoided people, places, and activities that 
arouse recollections of the war.  The veteran had panic 
attacks or intense psychological distress at exposure to 
'triggers' that remind him of the war.  At times, he was sure 
that people were coming after him.  Such usually occurred 
when he was dreaming and can occur with the sounds of a jet 
or helicopter or with certain odors such as exhaust fumes 
from a bus that he associates with the Vietnam war.  

The veteran could not watch the news, certain movies, and 
television shows that he associates with Vietnam and reports 
that he was unable to visit military bases.  He had a sense 
of a foreshortened future and it angered and saddened him 
that his career was taken away from him.  He was angry with 
himself that he became a loner.  The veteran had a greatly 
diminished interest to participate in even significant 
activities.  He felt estranged and detached from others.  He 
had no close friends and stayed at home whenever possible.  
The veteran becomes irritable, experienced outbursts of 
anger, had difficulty concentrating, an exaggerated startle 
response, and had become hypervigilant.  He often felt 
threatened and must sit facing the door when in public 
places.  

Dr. Madsen indicated that the Vietnam war and the years 
thereafter resulted in symptoms that impaired the veteran's 
social and family activities and have prevented him from 
resuming his career.  Dr. Madsen concluded that it was her 
professional opinion that the veteran sustained a major 
psychiatric injury that resulted from his war time 
experiences and that his psychiatric disability has prevented 
him from resuming his career.  

A December 2005 VA examination report reflects that the 
veteran was examined by two psychiatrists and the full claims 
file was reviewed by both physicians.  It was noted that the 
veteran was a former physician (ophthalmologist) who had 
previously practiced in Indiana and holds a medical degree.  
He was currently unemployed.  

With regard to the veteran's employment history, it was 
observed that he lost his license to practice in the early 
1990's.  He indicated that his psychiatric problems started 
around that time.  While the examiners noted that the 
veteran's account of how he lost his license was sketchy, it 
appeared to be due wholly or in part to alcohol abuse.  

The examiners noted that the veteran had numerous psychiatric 
evaluations.  The diagnosis of alcohol dependence in 
sustained full remission was present, but there was 
variability in other Axis I and II diagnoses.  The examiner 
observed that the veteran was apparently diagnosed with PTSD 
at a VA Medical Center and Dr. Golin had diagnosed moderately 
severe PTSD.  Additionally, the veteran's most recent 
psychiatrist, Dr. Howell, and Dr. Madsen supported a 
diagnosis of PTSD.  Various VA examinations (described in 
detail previously) reflected diagnoses of dysthymia, with a 
personality disorder with obsessive-compulsive and 
narcissistic traits; dysthymia and severe narcissistic 
personality disorder; chronic PTSD; dysthymia and passive-
aggressive personality traits; dysthymia with personality 
disorder not otherwise specified with passive-aggressive, 
compulsive, and dependent features; and moderate recurrent 
major depression and narcissistic personality disorder.  

Mental status examination revealed that the veteran appeared 
his stated age and was well dressed and groomed.  He was in 
no acute distress, and was cooperative and engaged.  No 
psychomotor abnormalities were present.  Speech was 
spontaneous, normal rate and rhythm, with good eye contact.  
No stuttering or dysarthia was present.  The veteran's speech 
was goal-directed and logical, without latency.  There was no 
loosening of associations or flight of ideas.  No 
suicidal/homicidal ideation, intent, or plans were reported.  
Content was characterized by a sense of entitlement and mild 
grandiosity.  While there was no bizarre paranoid or 
delusional content, there was a clear theme of feeling he had 
been treated poorly both presently and in the past by 
authority figures, non-American evaluators, institutions, and 
VA.  No auditory/visual hallucinations were evident.  The 
veteran endorsed a depressed and anxious mood.  He described 
no inappropriate mood elevation.  The veteran's affect was 
broad.  Memory was grossly intact and he was alert and 
oriented.  Psychological insight was limited and judgment was 
grossly marginal.  

The examiners gave Axis I diagnoses of PTSD and alcohol 
dependence in sustained full remission.  They also provided 
an Axis II diagnosis of personality disorder not otherwise 
specified.  A GAF score of 45 (serious symptoms or serious 
impairment in one of the following: social, occupational, or 
school functioning).  In the discussion section, the examiner 
specifically noted that Dr. Madsen's letter was quite 
detailed in describing the veteran's PTSD symptomatology and 
supported the diagnosis of PTSD.  They indicated that many 
combat veterans with PTSD have great difficulty in sustaining 
employment, often resulting in a long string of short-term 
jobs marked by irritability, rage, flashbacks, poor impulse 
control, interpersonal problems, and other symptoms.  
However, the examiners stated that they believed that it was 
significant that the veteran was able to work as a physician, 
a highly demanding profession requiring significant cognitive 
resources, until losing his license to practice for alcohol-
related reasons and an unwillingness or inability to comply 
with medical board requirements.  They opined that, in their 
experience, an employment history (viz., working as a 
physician for so many years) similar to the veteran's was 
highly atypical in the context of severe combat PTSD 
symptoms.

The examiners further stated that, according to the claims 
file, numerous clinical and psychiatric compensation and 
pension examinations have diagnosed the veteran with a 
personality disorder.  After a discussion of the definition 
of a personality disorder, the examiners stated that, while 
PTSD may play a role, it was their opinion, based on 
impressions from the claims file and clinical interview, that 
Axis II pathology (personality disorder) had likely also been 
a factor in the veteran's ongoing occupational and social 
impairment since 1993, with alcohol dependence a contributing 
factor before that time.  The examiners indicated that they 
believed that the veteran was psychiatrically disabled for 
purposes of viable employment primarily because of the 
interpersonal difficulties arising from both personality 
factors and PTSD.  They stated that, while the veteran met 
the American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) criteria for PTSD, they did not believe that his 
occupational and social impairment was solely due to PTSD.  
They opined that, with respect to social and occupational 
impairment in the present case, personality dynamics were 
more significant relative to PTSD, and thus Axis II factors 
account for more than 50 percent of the veteran's 
occupational and social impairment.

In an August 2006 addendum, one of the December 2005 VA 
examiners indicated that the veteran's PTSD symptomatology 
more nearly approximated occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (the 
criteria representing a 30 percent evaluation under the 
General Rating Formula for Mental Disorders (2006)) rather 
than occupational and social impairment with reduced 
reliability and productivity (the criteria representing a 50 
percent evaluation under the General Rating Formula for 
Mental Disorders (2006)).  Specifically, the VA examiner 
stated that the veteran reported that the PTSD symptoms of 
flashbacks, anger, mood disturbance, interpersonal 
difficulties, and sleep disturbances continue to exist.  
Also, the examiner indicated that the PTSD symptoms reported 
by Dr. Madsen were endorsed by the veteran as currently 
existing.  The examiner further stated that the subjective 
reports can only be accepted at face value since the 
examiners had no means to refute what the veteran said.  

Also in August 2006, the December 2005 VA examiner discussed 
the assignment of a GAF score of 45.  He indicated that the 
interrelationship of PTSD with a personality disorder made it 
difficult to non-arbitrarily attribute the relative 
contribution of each condition to the level of impairment.  
Therefore, the examiner stated that any assignment of GAF to 
each diagnosis can only represent an opinion and different 
examiners may arrive at different GAFs.  However, the VA 
examiner assigned a GAF score for PTSD of 60 and a GAF score 
for Axis II personality disorder not otherwise specified of 
40 to 45.     

III.  Initial Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

The veteran is service-connected for PTSD, evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995), effective January 4, 1993, and 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006), effective November 7, 1996.  Such staged ratings have 
been assigned pursuant to Fenderson, supra, as the veteran's 
psychiatric symptomatology increased during the appeal 
period.  At his personal hearings and in documents of record, 
the veteran contends that his PTSD is of such a severity so 
as to render him unemployable.  He claims that he does not 
have a personality disorder and all of his psychiatric 
symptoms are related to his PTSD.  As such, the veteran 
claims that he is entitled to an initial rating in excess of 
10 percent for his service-connected PTSD prior to November 
7, 1996, and an initial rating in excess of 30 percent 
beginning November 7, 1996.  

The Board further observes that the rating criteria pertinent 
to the evaluation of the veteran's PTSD were amended 
effective November 7, 1996.  Pursuant to governing legal 
precedent, when a new statute is enacted or a new regulation 
is issued while a claim is pending before VA, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  
In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006).

The Board observes that the July 1993 and April 1994 rating 
decisions, the January 1995 statement of the case, and the 
July 1998 and February 2000 supplemental states of the case 
advised the veteran of the criteria effective prior to 
November 1996 and evaluated his claim under such regulations.  
Additionally, the September 2006 rating decision and the July 
1998, February 2000, and September 2006 supplemental 
statements of the case informed the veteran of the post-
November 1996 rating criteria and considered his claim under 
the revised regulations.  Therefore, there is no prejudice in 
the Board considering the November 1996 regulation changes in 
adjudicating the veteran's increased rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

A.	Prior to November 7, 1996

As indicated previously, the veteran has been assigned a 10 
percent evaluation for his service-connected PTSD prior to 
November 7, 1996.  As this period is dated prior to the 
November 1996 regulation change, only the criteria for rating 
PTSD under the General Rating Formula for Psychoneurotic 
Disorders, 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995) are 
applicable.  Such provides the following ratings for PTSD:

The criteria for a 10 percent rating are:

Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

A 30 percent disability rating requires:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree," representing a 
degree of social and industrial inadaptability that was "more 
than moderate but less than rather large."  O.G.C. Prec. 9-
93 (Nov. 9, 1993); see also Hood v. Brown, 4 Vet. App. 301 
(1993).

The criteria for a 50 percent rating are:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.



The criteria for a 70 percent rating are:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  

The criteria for a 100 percent rating are:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
obtain or retain employment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

The Board finds that the veteran is not entitled to an 
initial rating in excess of 10 percent prior to November 7, 
1996, as his PTSD does not result in definite social and 
industrial impairment.  In this regard, the Board has 
determined that the veteran's PTSD symptomatology does not 
result in distinct, unambiguous, and moderately large in 
degree social and industrial impairment.  See O.G.C. Prec. 9-
93; Hood, supra.  Specifically, during such time period, the 
veteran's PTSD is manifested by mild social and industrial 
impairment as a result of subjective complaints of occasional 
nightmares (2 to 3 times a year), infrequent flashbacks, 
increased startle response, rage, anger, and feelings of 
suspiciousness and being on guard, and objective evidence of 
a controlled affect and a guarded and cynical attitude, with 
full orientation, and normal recent and remote memory. 

The Board notes that, prior to November 7, 1996, the veteran 
had numerous psychiatric evaluations, to include a February 
1994 VA examination; however, such revealed psychiatric 
diagnoses other than PTSD.  Specifically, in February 1994, 
the veteran was diagnosed with mild dysthymia, alcohol 
dependence, and mixed personality disorder with obsessive 
compulsive and narcissistic traits.  The Board notes that the 
veteran has argued that such diagnoses are incorrect and that 
his psychiatric symptomatology is due to PTSD.  Even so, as a 
result of his mental status examination at such time, the 
February 1994 VA examiner determined that the veteran's 
degree of psychiatric impairment, if any, was mild.  

Additionally, while a December 1993 letter from Dr. Fawver 
indicates that the veteran was unable to perform the 
substantial and material duties of his profession, Dr. Fawver 
stated that such was a result of alcoholism and depression.  
Moreover, despite a diagnosis of PTSD in an August 1994 
letter from Dr. Fawver, he did not discuss the impact of such 
symptomatology on the veteran's social and industrial 
functioning.  Diagnoses of alcohol dependence and dysthymia 
were also noted.  Additionally, the Board observes that SSA 
determined that the veteran was disabled from November 1990 
to April 1993 as a result of alcoholism and dysthymia.  There 
is no indication in the SSA decision, or in records 
considered by SSA in reaching such decision, that the veteran 
was unemployable due to his PTSD.   

Therefore, while the evidence demonstrates that the veteran 
is socially and industrially impaired, it does not show that 
his PTSD alone has resulted in definite impairment in these 
areas.  Rather, there appears to be additional factors of 
various nonservice-connected psychiatric disabilities, to 
include dysthymia and personality disorders, as well as 
alcohol dependence, hindering the veteran socially and 
industrially.  Therefore, in the absence of definite social 
and industrial impairment as a result of PTSD, the veteran is 
not entitled to an initial 30 percent evaluation for the 
period prior to November 7, 1996.

The Board further finds that a 50, 70, or 100 percent rating 
is not warranted during this time period as there is no 
evidence that the veteran's PTSD has resulted in more than 
mild social and industrial impairment.  Moreover, there is no 
evidence that the veteran is virtually isolated in the 
community nor does he have totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior.  
Therefore, the veteran is not entitled to an initial rating 
for PTSD in excess of 10 percent for the period prior to 
November 7, 1996.

B.	Beginning November 7, 1996

As indicated previously, the veteran has been assigned a 30 
percent evaluation for his service-connected PTSD beginning 
November 7, 1996.  Since this period is dated after the 
November 1996 regulation change, only the criteria for rating 
PTSD under the General Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006) are 
applicable.  Under the revised regulations, ratings are 
assigned according to the manifestation of particular 
symptoms.  The use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

For the following reasons, the Board finds that the veteran 
is not entitled to a rating in excess of 30 percent beginning 
November 7, 1996.  Specifically, during such time period, the 
veteran's PTSD is manifested by subjective complaints of 
nightmares, flashbacks, hostility, anger, sleep difficulties, 
depression, anxiety, startle response, paranoid fears, 
irritability, trembling, twitching, feeling shaky, muscle 
tension, aches, soreness, restlessness, fatigue, loss of 
energy, palpitations, sweaty hands, discomfort in social 
settings, intense fear, helplessness, horror, loss of 
control, intrusive thoughts, avoidance of Vietnam-related 
triggers, hypervigilance, and difficulty concentrating, and 
objective evidence of depressed and anxious mood with 
appropriate and broad affect, limited psychological insight, 
grossly marginal judgment, intact cognitions, full 
orientation, logical and goal-directed speech, and intact 
memory, without evidence of suicidal or homicidal ideations, 
auditory or visual hallucinations, inappropriate mood 
elevation, bizarre paranoid or delusional thought content, 
psychosis, loosening of associations or flight of ideas, 
psychomotor abnormalities, or a thought disorder.

Pertinent to the criteria necessary to establish a 50 percent 
evaluation under the General Rating Formula for Mental 
Disorders, the Board observes that the evidence of record 
demonstrates that the veteran has an anxious and depressed 
mood and, in March 2005, Dr. Madsen indicated that the 
veteran reported discomfort in social settings and had no 
close friends.  However, the remainder of the objective 
evidence fails to show a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
memory, judgment, or abstract thinking; or chronic 
disturbances of motivation.  Specifically, the veteran's 
speech has been always categorized as spontaneous, logical, 
and goal-direct.  Also, while he has subjectively complained 
of difficulty concentrating and, in December 2005, it was 
noted that his judgment was grossly marginal, his memory and 
thought processes have been consistently described as normal 
or intact.  Moreover, while the veteran has an anxious and 
depressed mood, the balance of the objective evidence fails 
to demonstrate chronic disturbances of motivation or mood.  
Specifically, in December 2005, it was noted that there was 
no inappropriate mood elevation.  Additionally, the medical 
evidence of record fails to document panic attacks more than 
once a week and there is no indication that the veteran is 
unable to follow complex commands.  As such, the Board finds 
that the veteran's PTSD symptomatology, beginning November 7, 
1996, does not more nearly approximate a 50 percent 
evaluation. 

In reaching this decision, the Board notes that at a June 
1997 VA examination, the veteran described past auditory 
hallucinations; however, he indicated that such occurred at 
the time he was drinking.  Moreover, while mental status 
examination revealed homicidal urges, grandiosity with 
delusional intensity, and impaired insight and judgment, the 
examiner stated that he did not see evidence of PTSD during 
the examination.  Rather, he determined that the veteran's 
symptomatology was better explained by dysthymia and a severe 
narcissistic personality disorder.  The Board also notes that 
the June 1997 VA examiner assigned a GAF score of 45, 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, the Board observes that the veteran's reported 
symptomatology in June 1997, besides reposit nightmares and 
flashbacks, was attributed to psychiatric diagnoses other 
than PTSD.  

Pertinent to the veteran's occupational impairment, the Board 
finds that he is not unemployable solely as a result of PTSD.  
In this regard, the Board notes that the June 1997 VA 
examiner determined that, while the veteran had serious to 
severe psychiatric impairment and was unemployable, it was a 
result of his nonservice-connected narcissistic personality 
disorder rather than PTSD.   

Also, in May 1998, SSA determined that the veteran was 
disabled as a result of affective (mood) disorders and 
osteoarthrosis and allied disorders.  Such determination was 
based, in part, on a February 1998 psychiatric evaluation 
conducted by Dr. Caplan in which he determined that it was 
doubtful that the veteran could withstand the stress and 
pressures associated with day-to-day work activity.  While 
the veteran contends that his primary diagnosis of a mood 
disorder reflects his PTSD symptomatology and Dr. Caplan 
indicated that the veteran's psychiatric illnesses included 
anxiety and depression, Dr. Caplan did not attribute such 
psychiatric symptoms to PTSD or any other psychiatric 
disorder.  In fact, Dr. Caplan did not provide an Axis I 
diagnosis and, pertinent to Axis II, found no personality 
disorder.  Therefore, there is no evidence that the veteran's 
mood disorder resulting in unemployablity, as determined by 
SSA, is PTSD.  Moreover, VA is not bound by SSA's 
determination.  See Brown v. Derwinski, 2 Vet.App. 444 
(1992); Odiorne v. Principi, 3 Vet.App. 456 (1992).  

Additionally, in April 2002, Dr. Golin indicated that the 
veteran had moderately severe PTSD which disabled him from 
gainful employment since November 1990.  However, in May 
2002, Dr. Golin determined that, pertinent to his 
mental/nervous impairment, the veteran was able to engage in 
only limited stress situations and engage in only limited 
interpersonal relations (moderate limitations).  

Further, the Board notes that Dr. Madsen determined that the 
veteran sustained a major psychiatric injury due to his war 
experiences and such resulted in impairment in his social and 
family activities and prevented him from resuming his career.  
However, in contrast, the December 2005 VA examiners, who 
noted that Dr. Madsen's letter contained a detailed 
description of the veteran's PTSD symptomatology, determined 
that an employment history similar to the veteran's was 
highly atypical in the context of severe combat PTSD 
symptoms.  Specifically, they noted that it was significant 
that the veteran was able to work as a physician, a highly 
demanding profession requiring significant cognitive 
resources, until losing his license to practice for alcohol-
related reasons and an unwillingness or inability to comply 
with medical board requirements.  Additionally, the December 
2005 VA examiners, based upon a review of the claims file and 
a clinical interview, determined that a personality disorder 
had also likely been a factor in the veteran's ongoing 
occupational and social impairment since 1993, with alcohol a 
contributing factor before that time.  As the December 2005 
VA examiners considered the impact of the veteran's diagnosed 
personality disorder, which has been of record since the 
early 1990's, on his ability to function while Dr. Madsen 
failed to discuss any such diagnosis or its resulting impact, 
the Board accords greater probative weight to the December 
2005 VA examiners' opinion than Dr. Madsen's opinion.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 
5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

Therefore, while the December 2005 examiners agreed that the 
veteran was psychiatrically disabled for purposes of viable 
employment, they concluded that it was a result of both 
personality factors and PTSD.  However, they determined that, 
with respect to social and occupational impairment, the 
veteran's personality dynamics were more significant than his 
PTSD and, as such, the former accounted for more than half of 
his impairment.  Also, in August 2006, one of the December 
2005 VA examiners clarified that the veteran's GAF score, 
with respect to his PTSD only, was 60.  The Board notes that 
a GAF score between 51 and 60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Therefore, based on the 
preceding evidence, the Board finds that the veteran's PTSD 
symptomatology more nearly approximates a 30 percent 
evaluation under the General Rating Formula for Mental 
Disorders and does not result in occupational and social 
impairment with reduced reliability and productivity.  
Moreover, in August 2006, a December 2005 VA examiner 
specifically indicated that the veteran's PTSD symptomatology 
more nearly approximated the criteria for a 30 percent 
rating, rather than a 50 percent rating, under the General 
Rating Formula for Mental Disorders.  As such, the Board 
finds that the veteran fails to meet the criteria for a 50 
percent rating under the General Rating Formula for Mental 
Disorders beginning November 7, 1996.  

The Board further finds that a 70 or 100 percent rating is 
not warranted beginning November 7, 1996, as there is no 
evidence that the veteran's PTSD has resulted in more than 
mild to moderate occupational and social impairment.  
Specifically, there is no evidence that the veteran has PTSD 
symptomatology of suicidal ideation; obsessional rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss.  Therefore, the veteran is not 
entitled to an initial rating for PTSD in excess of 30 
percent for the period beginning November 7, 1996.

C.	Other Considerations

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial rating 
for PTSD in excess of 10 percent prior to November 7, 1996, 
and in excess of 30 percent beginning November 7, 1996, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected PTSD does 
not result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

IV.  TDIU Rating Claim

At his personal hearings and in documents of record, the 
veteran contends that his service-connected disabilities of 
PTSD, residual injury of right index finger, and bilateral 
hearing loss disabilities render him unemployable.  In 
particular, he alleges that his PTSD is of such a severity so 
as to preclude employment.  Therefore, the veteran claims 
that he is entitled to a TDIU rating.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran is service-connected for PTSD, 
evaluated as 30 percent disabling; residual injury of the 
right index finger, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensably 
disabling.  Thus, his combined disability evaluation, under 
38 C.F.R. § 4.25, is currently 40 percent.

As indicated in the prior section, the veteran is not 
entitled to a rating in excess of 30 percent for his PTSD.  
Moreover, pertinent to his residual injury of right index 
finger and bilateral hearing loss disabilities, the records 
does not show, and the veteran has not alleged, that such 
disabilities are not properly evaluated.  In this regard, the 
Board notes that, per an October 1999 rating decision, the 
veteran's right finger disability has been rated as analogous 
to ankylosis; however, as there is no evidence of amputation, 
the veteran was not entitled to a rating in excess of 10 
percent.  Such rating decision also granted service 
connection for bilateral hearing loss, but as such did not 
meet the auditory thresholds for a compensable evaluation 
under VA regulations, a noncompensable evaluation was 
assigned.  Therefore, the remaining inquiry is whether the 
veteran is unemployable as a result of his service-connected 
disabilities. 

At the RO level, the rating board considered whether the 
veteran's case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The RO concluded that the veteran was not 
unemployable by reason of his service-connected disabilities 
and that such submission was not warranted.  After review of 
the relevant evidence, further discussed herein below, the 
Board agrees.

According to the veteran's Application for Increased 
Compensation Based on Unemployability received in September 
1993, he indicated that his service-connected disability of 
PTSD rendered him unemployable.  He further indicated that he 
last worked full time on November 23, 1990, and had become 
too disabled to work on October 29, 1991.  The veteran 
reported that he last worked full time at as a physician and 
surgeon at the Fort Wayne Eye Clinic between July 1977 and 
October 1991.  He stated that he lost seven months of work 
due to illness between November 1990 and November 1991.  The 
veteran indicated that he left his last job due to his 
disability and that he had not tried to obtain employment 
since he became too disabled to work.  He reported that he 
was unable to obtain employment due to license restrictions 
secondary to PTSD, depression, and past substance abuse.  The 
veteran stated that he had completed four years of college.  
He also reported that he had additional education and 
training that consisted of four years of medical school, one 
year of surgical internship, and three years of ophthalmology 
residency between September 1969 and June 1977.  

The veteran submitted another Application for Increased 
Compensation Based on Unemployability in April 1996 in which 
he supplemented his September 1993 information.  
Specifically, the veteran indicated that he attempted to 
obtain employment as a physician with three different 
employers between 1993 and 1995, but was most recently 
dismissed as no permits were issued due to his disability.  
He further stated that his disability was the reason given 
for state and federal licensing agencies to not issue him 
proper permits and registrations to work and, in turn, 
prospective employers would not hire him because of his lack 
of permits.  He concluded by reporting that there was no 
other work available.  

In December 2005, VA received the veteran's third Application 
for Increased Compensation Based on Unemployability.  He 
indicated that he last worked full time on February 15, 1991, 
and had become too disabled to work due to PTSD and its 
effects on the same date.  The veteran reported that he was 
employed part-time from 1994 to 1995 and was terminated due 
to lack of a Drug Enforcement Agency certificate, Indiana 
controlled substance permit, and malpractice insurance.

As an initial matter, the Board notes that the veteran's 
primary occupation has been as an ophthalmologist and 
acknowledges that the veteran's license to practice medicine 
has been revoked.  However, the evidence of record shows that 
such was revoked as a result of the veteran's abuse of 
alcohol and an unwillingness or inability to comply with 
medical board requirements.  There is no evidence that the 
veteran's service-connected disabilities of PTSD, residual 
injury of right index finger, and bilateral hearing loss 
caused him to lose his license to practice medicine. 

However, the Board has further considered whether such 
disabilities currently render the veteran unemployable.  As 
discussed at length in the Factual Background in Section II, 
supra, the veteran has been determined to be unemployable by 
reason of his nonservice-connected psychiatric disorders.  
Specifically, in December 1993, Dr. Fawver indicated that the 
veteran was unable to perform his professional duties due to 
alcoholism/depression.  In March 1995, he further reported 
diagnoses of dysthymia and alcohol dependence and stated that 
the veteran was partially disabled through July 1995.  In 
June 1997, the VA examiner determined that the veteran was 
unemployable as a result of his narcissistic personality 
disorder.  Also, in January 1995 and May 1998, SSA determined 
that the veteran was disabled as a result of alcoholism, 
dysthymia, affective (mood) disorders, and osteoarthrosis and 
allied disorders.  In April 2002, Dr. Golin diagnosed 
moderately severe PTSD, which he indicated was consistent 
with the SSA determination that he was totally disabled due 
to chronic anxiety, stress, and depression; however, in May 
2002, Dr. Golin indicated that the veteran's PTSD resulted 
only in moderate limitations.  Additionally, pertinent to the 
veteran's physical impairment, Dr. Golin determined that such 
also resulted in only moderate limitation and that the 
veteran was capable of clerical/administrative (sedentary) 
activity.  

The Board notes that Dr. Madsen found that the veteran's PTSD 
prevented him from resuming his career; however, as discussed 
in Section III.B., supra, such opinion is of little probative 
weight as it did not consider the veteran's documented 
personality disorder and the impact such had on his 
employability.  Moreover, the December 2005 VA examiners 
found that the veteran was psychiatrically disabled for 
purposes of viable employment primarily because of the 
interpersonal difficulties arising from both personality 
factors and PTSD; however, it was determined that the 
veteran's personality dynamics were more significant relative 
to PTSD and thus accounted for more than half of the 
veteran's occupational and social impairment.  

While the veteran has based his argument of entitlement to a 
TDIU rating predominantly on the severity of his service-
connected PTSD, the Board notes that there is no evidence 
contained in the claims file that demonstrates that his 
service-connected disabilities of residual injury of right 
index finger or bilateral hearing loss render him 
unemployable. 

Therefore, based on a review of the veteran's contentions and 
the medical evidence of record, the Board finds that the 
veteran is unemployable; however, it is not solely by reason 
of his service-connected disabilities.  Rather, the evidence 
demonstrates that the veteran's nonservice-connected 
psychiatric disorders have rendered him unemployable.  As 
such, the Board finds that a preponderance of the evidence is 
against a finding that the veteran's service-connected 
disabilities of PTSD, residual injury of right index finger, 
and bilateral hearing loss render him unable to secure and 
follow a substantially gainful occupation and, therefore, he 
is not entitled to a TDIU rating. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  However, as the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
TDIU rating, the doctrine is not applicable in the instant 
appeal and his claim must be denied.  Id.   


ORDER

An initial rating for PTSD in excess of 10 percent prior to 
November 7, 1996, and in excess of 30 percent beginning 
November 7, 1996, is denied.

A TDIU rating is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


